Title: To Alexander Hamilton from Daniel Bradley, 14 June 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Winchester 14th. June 1799
          
          I have the honor to acknowledge the receipt of your packet of the 22d of May (with four setts of recruiting instructions) wherein you direct me to take my station at Staunton, I shall repair to that place in the course of three or four days. I have been at a loss where to fix Capts. Diven & Grayson’s Rendezvous as there is not a place mentioned in the Arrangement where there is not a recruiting party. I have conversed with Colo. Parker. he informs me he has directed his Officer at Alexandria to remove to Fauquier, and there is only one of his Officers at this place, I have concluded to direct Captain Grayson to continue at Alexandria, and Capt Diven to remain at Winchester. Captain Gibson is at Staunton with Two Officers. This is as favourable an Arrangment as I can make at present, and hope it may meet your Approbation. Mr. Blackburn has join’d Capt. Grayson, & McGuire Capt. Diven—I shall forward the Returns &c at the close of this month, and if nothing Matterial happens to prevent it I shall then make Application to go to Connecticut, as my Interest suffers in consequence of my long absence—
          I hope Sir you will Use your influence to have Clothing, and other necessaries forwarded for the recruits as soon as possible—
          It appears by your letter that Capt. Bird is to make his returns to and be considered under my directions. I dont rightly know where Capt. Bird is; but understood he went to Salisbury in North Carolina Captain Joseph Brock of the 4th. Regiment is recruiting at or near Fredricksburg in Virginia, as he is not mentioned in your Orders I have thought proper to Notify you where he is stationed—
          Sir I have the honor to be, with respect your Obedient Humble Servant
          
            Daniel Bradley Majr
            4th. U.S. Regiment
          
          Majr. Genl. Alexr. Hamilton New York
        